DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim1, 2, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper (135,084).
Claims 1:  As depicted in Figure 1, Cooper discloses an apparatus for facilitating fastening of a fastener, that includes a body portion that extends distally from a body proximal portion to a body distal portion; and a head portion that extends distally from the body distal portion, the head portion comprising: a first prong that extends distally from a first prong proximal section that has a first thickness to a first prong distal section that has a second thickness that is less than the first thickness; and a second prong that extends distally from a second prong proximal section that has a third thickness to a second prong distal section that has a fourth thickness that is less than the third thickness, wherein the second prong is spaced apart from the first prong to define a gap therebetween that is configured to receive the fastener, wherein the body portion includes a handle section that extends distally from the body proximal portion to a handle distal portion to define a first longitudinal axis, and wherein the first and second (prongs are located in a plane that is parallel to a longitudinal axis defined by the handle section)..

    PNG
    media_image1.png
    582
    1105
    media_image1.png
    Greyscale

Annotated Copy of Figure 1 of Cooper
Claim 2:  As depicted in Figure 1, Cooper further discloses that the body portion further includes a neck section that extends from the handle distal portion to the body distal portion, wherein the head portion extends distally from the body distal portion to define a second longitudinal axis that is spaced apart from the first longitudinal axis, and wherein the neck section 1s stepped between the first longitudinal axis and the second longitudinal axis.
Claim 8:  As depicted in Figure 1, Cooper further discloses that the first prong and the second prong are substantially parallel.
Claim 9:  As depicted in Figure 1, Cooper further discloses that the first thickness and the third thickness are substantially identical, and wherein the second thickness and the fourth thickness are substantially identical.
Claims 1-13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (US 1,512,559).
Claim 1:  As depicted in Figures 3 and 4, Moore discloses an apparatus for facilitating fastening of a fastener, that includes a body portion that extends distally from a body proximal portion to a body distal portion; and a head portion that extends distally from the body distal portion, the head portion comprising: a first prong that extends distally from a first prong proximal section that has a first thickness to a first prong distal section that has a second thickness that is less than the first thickness; and a second prong that extends distally from a second prong proximal section that has a third thickness to a second prong distal section that has a fourth thickness that is less than the third thickness, wherein the second prong is spaced apart from the first prong to define a gap therebetween that is configured to receive the fastener, wherein the body portion includes a handle section that extends distally from the body proximal portion to a handle distal portion to define a first longitudinal axis, and wherein the first and second prongs are substantially parallel to the first longitudinal axis (prongs are located in a plane that is parallel to a longitudinal axis defined by the handle section).

    PNG
    media_image2.png
    675
    1100
    media_image2.png
    Greyscale

Annotated Copy of Figures 3 and 4 of Moore
Claim 2:  As depicted in Figures 3 and 4, Moore further discloses that the body portion further includes a neck section that extends from the handle distal portion to the body distal portion, wherein the head portion extends distally from the body distal portion to define a second longitudinal axis that is spaced apart from the first longitudinal axis, and wherein the neck section 1s stepped between the first longitudinal axis and the second longitudinal axis.
Claim 3:  As depicted in Figures 3 and 4, Moore further discloses that the first longitudinal axis and the second longitudinal axis are substantially parallel.
Claim 4:  As depicted in Figures 3 and 4, Moore further discloses that the neck section includes a neck proximal section that extends distally from the handle distal portion, wherein the neck section further includes a neck distal section that extends distally from the neck proximal section to the head portion, and wherein the neck distal section is slanted relative to the first longitudinal axis and the second longitudinal axis.
Claim 5:  As depicted in Figures 3 and 4, Moore further discloses that the neck proximal section is curved to extend from the handle distal portion to the neck distal section.
Claim 6:  As depicted in Figures 3 and 4, Moore further discloses that the neck distal section is positioned at an angle of from about 30 to about 60° relative to the second longitudinal axis.
Claim 7:  As depicted in Figures 3 and 4, Moore further discloses that the angle is about 45°.
Claim 8:  As depicted in Figures 3 and 4, Moore further discloses that the first prong and the second prong are substantially parallel.
Claim 9:  As depicted in Figures 3 and 4, Moore further discloses that the first thickness and the third thickness are substantially identical, and wherein the second thickness and the fourth thickness are substantially identical.
Claim 10:  As depicted in Figures 3 and 4, Moore further discloses that the first thickness and the third thickness are substantially constant along a first length and a second length of the first prong proximal section and the second prong proximal section, respectively.
Claim 11:  As depicted in Figures 3 and 4, Moore further discloses that the third thickness and the fourth thickness are variable, tapering distally along a third length and a fourth length of the first prong distal section and the second prong distal section, respectively.
Claim 12:  As depicted in Figures 3 and 4, Moore further discloses that the head portion includes a base section that extends distally from the body distal portion to the first prong proximal section and the second prong proximal section.
Claim 13:  As depicted in Figures 3 and 4, Moore further discloses that the base section has a thickness substantially identical to the first thickness and the third thickness.
Claim 18:  The features of claim 18 are rejected based on similar reasoning as though applied above to claims 1-13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Patent No. 1,512,559). 
Claims 14-17:  While, as addressed above, Moore discloses all the features recited in claims 14-17, Moore fails to disclose that the disclosed features are of the size and shape recited in claims 14-17.
However it has long been held that the change of the size or shape of a feature known in the art requires only routine skill in the art.
Therefore it would have been obvious to one of ordinary skill in the art to modify the features of Moore such that they were of a size and/or shape of the features recited in claims 14-17.
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.  As addressed above the newly presented limitations do not overcome the rejections previously set forth in the office action of 08/17/2021.  The newly presented limitations require only that the prongs “are substantially parallel to the first longitudinal axis”.  The prongs and handle of both Cooper and Moore form parallel axes and therefore the first and second prongs of the apparatus of Cooper and Moore are substantially parallel to the first longitudinal axis defined by the handles of Cooper and Moore.  Further note that the handle of Cooper is depicted as extending at an angle from the body portion and from the center of the body portion, as depicted in Figure 2).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726